Motion by counsel to be relieved of assignment to conduct appeal denied. Memorandum: Heretofore the Public Defender of Erie County was assigned to conduct an appeal from an order of Erie County Court entered May 29,1968. Application is now made to be relieved of the assignment because the appeal “ is wholly without merit.” It has been held that the “ statutory right to appeal does not depend upon the existence of meritorious points [and] an appellate court may not insist upon an indigent defendant showing substantial merit before entertaining his appeal.” (People v. Borum, 8 N Y 2d *933177, 178.) Inasmuch as an appellant has been given such right of appeal we will not preliminarily examine applications of this nature and perchance determine in advance that the appeal is frivolous and without merit.